Case 1:19-cr-10278-RWZ Document 85 Filed 10/29/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CRIMINAL ACTION NO. 19-CR-10278-RWZ

UNITED STATES OF AMERICA
V.

JASON JIMENEZ

ORDER

 

October 29, 2020

Zobel, S.D.J.

Jason Jimenez was charged with one count of possession with intent to distribute
over 40 grams of fentanyl, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(vi). He moved to
suppress fruits of an unconstitutional search as well as statements he claimed he made
without being advised of his Miranda rights. The court suppressed alleged drugs and
cash found during the unconstitutional search, but not his statements. Upon
reconsideration, it allowed into evidence the two cell phones found in Mr. Jimenez’s
vehicle.

After the suppression order, the government obtained a superseding indictment
that charges defendant with making a false declaration before the court, 18 U.S.C. §
1623(a) (Count I), and unlawful use of a communications facility in furtherance of a
felony under the Controlled Substances Act, 21 U.S.C. § 843(b) (Count Il). In response,
defendant has filed a Motion for Bill of Particulars and a Motion to Compel. (Docket ##

80 and 79).
Case 1:19-cr-10278-RWZ Document 85 Filed 10/29/20 Page 2 of 4

Count Two of the superseding indictment charges that “[o]n or about July 10,
2019, in the District of Massachusetts, the defendant, Jason Jimenez, knowingly and
intentionally used a communication facility, namely, a cellular telephone, in committing
and in causing and facilitating the commission of . . . conspiracy to distribute a
controlled substance.” By his motion for particulars the defendant, in turn, requests the
text messages, emails, telephone numbers, and any and all contents from the iPhone
and LG phone recovered from him that are alleged to have caused and facilitated the
commission of the conspiracy.

A bill of particulars is intended “to provide the defendant with necessary details of
the charges against him in order to [enable him to] prepare his defense, to avoid
surprise at trial, and to protect against double jeopardy. United States v. Abreu, 952
F.2d 1458, 1469 (1st Cir. 1992). In determining the need for such a bill, the court may
consider the complexity of the crime charged and the degree of discovery or other
sources of information available to the defendants. See, e.g., United States v. Sorich,
427 F. Supp. 2d 820, 837 (N.D. Ill. 2006), aff'd, 523 F.3d 702 (7th Cir. 2008); United
States v. Chalmers, 410 F. Supp. 2d 278, 283 (S.D.N.Y. 2006); United States v. Walker,
922 F. Supp. 732, 738 (N.D.N.Y. 1996). The government advises that it has provided
the defendant with reports on the contents of both phones. The iPhone contained more
than a thousand call records and messages in the approximate month leading up to the
defendant's arrest. Coupled with the vagueness of the superseding indictment, this
volume of communications could obfuscate the specific criminal conduct against which
Mr, Jimenez must defend, prevent him from reasonably preparing his case, and lead to

surprise at trial. The government, however, asserts that it will not use the iPhone in its
Case 1:19-cr-10278-RWZ Document 85 Filed 10/29/20 Page 3 of 4

prosecution. Instead, it will rely on the records of the LG phone that contain only 58
phone calls to and from the same person and a dozen or so text messages. This
sufficiently narrows the scope of discovery to enable defendant to prepare his case.
The Motion for Bill of Particulars is denied. If the government intends to use the iPhone,
it shall notify defendant and the court.

The defendant also moves to compel information from the grand jury
proceedings that returned the superseding indictment. He suggests that the
government may have violated the suppression order in the grand jury proceedings and
contemplates a motion to dismiss for vindictive prosecution because the government
returned the superseding indictment after his successful motion to suppress. “Courts
should refuse to disclose grand jury materials and reject an invitation to conduct an in
camera review of matters occurring before the grand jury unless there is a very clear
and positive showing of a need for the grand jury material.” United States v. Luthra, No.
45-CR-30032-MGM, 2018 WL 283892, at *3 (D. Mass. Jan. 3, 2018) (quoting United
States v. Bravo-Fernandez, 239 F. Supp. 3d 411, 415 (D.P.R. 2017)). No such showing
has been made here. Although it could no longer use the suppressed drugs and
money, the government could still present to the grand jury the defendant’s phones,
which apparently contained relevant evidence. In the absence of “clear evidence to the
contrary,” the court presumes that prosecutors have properly discharged their official
duties. See United States. v. Armstrong, 517 U.S. 456, 464 (1996) (quoting United
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)). There is thus

insufficient basis to assume the government acted improperly.
Case 1:19-cr-10278-RWZ Document 85 Filed 10/29/20 Page 4 of 4

Further, a potential motion to dismiss for vindictive prosecution does not
establish a clear and positive need for the grand jury material. The superseding
indictment is a result of the government’s zealousness. But its doggedness is not,
without more, vindictive.

The Motion for a Bill of Particulars (Docket # 80) and the Motion to Compel
(Docket # 79) are DENIED. The former is denied without prejudice to renewal should

the government plan to use the iPhone’s contents in its prosecution.

October 29, 2020 (Las) LLL

DATE ~/\ RYAW. ZOBEL
UNITED STATES DISTRICT JUDGE

 
